Citation Nr: 1533762	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a psychiatric disorder.  

In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Psychiatric Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Veteran is currently diagnosed with multiple psychiatric disabilities, including PTSD and schizoaffective disorder.  The Veteran has advanced that the psychiatric disabilities are related to stress and abuse caused by higher ranking service members during service.  Further, the Veteran has stated that the abuse was so severe he smuggled a firearm onto base with the intention of using it for protection should the abuse continue.  In a January 2011 statement, a fellow service member advanced that in 1973 he saw the pistol the Veteran had brought on base and stored in a locker with the express purpose of shooting and killing a sergeant that the Veteran believed was unduly harassing him.  

In a June 2014 statement, and elsewhere throughout the record, the Veteran described an incident where he told the harassing sergeant to leave the room and bring back another ranking service member.  After the sergeant left, the Veteran took the pistol from the locker and prepared to shoot the sergeant (and possibly the other individual) upon his return.  While the record is not entirely clear to what happened next, it seems that the Veteran could hear the sergeant returning to the Veteran's room.  However, the sergeant turned back at the last second, narrowly avoiding being shot by the Veteran.  The Veteran has advanced having recurring nightmares about this incident.

Most VA treatment records, including a November 2011 treatment record, have attributed the Veteran's PTSD to a post-service incident in which he shot his brother.  However, a more recent May 2012 VA treatment record indicates that the PTSD may be due to military trauma.  Further, the Veteran has advanced that his experiences in service are what led to him shooting his brother years later.  As the January 2011 lay statement from the fellow service member tends to support the Veteran's advanced stressor (that he came close to shooting an abusive sergeant), the Board finds that a remand for a VA mental health examination and opinion is necessary.

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA medical records for the period from November 2012.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records concerning the Veteran's psychiatric disorders, not currently associated with the record, from the Beckley VA medical center for the period from November 2012.

2.  Then, provide the Veteran with the appropriate VA examination to assist in determining whether one or more currently diagnosed psychiatric disorders are related to service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that the documents were reviewed.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD.  The VA examiner should review the record and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner should address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor that is not related to his fear of hostile military or terrorist activity. 

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

In rendering the PTSD opinion, the VA examiner should specifically address the following stressors found within the record:

(i)  The Veteran's contention that, during service, he drew a firearm and was preparing to shoot a sergeant who had been abusive toward the Veteran.

(ii)  The post-service incident in which the Veteran shot his brother.

Further, the examiner should also provide an opinion, consistent with sound medical judgment, as to the following:

(i)  Whether the Veteran is currently diagnosed with any other psychiatric disorder(s).

(ii)  Whether it is as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed non-PTSD psychiatric disorder originated during active service, including as due to stress and/or abuse faced by the Veteran in service from superior officers.

3.  When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

